Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 02/16/2022 in which claims 1-20 are pending and ready for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,289,954 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose the same invention.
Instant Application # 17/673,585
U.S. Patent No. 11,289,954 B2
Claim 1:
A method for transmitting wireless power by a power transmitter, the method comprising: detecting an object on an interface surface of the power transmitter; performing a digital ping and receiving a response from a power receiver; acquiring configuration information of the power receiver and generating a power transfer contract with the power receiver by using the configuration information; transmitting power to the power receiver based on the power transfer contract; transmitting, to the power receiver, indication information for initiating communication with the power receiver; receiving, from the power receiver, a response packet for granting the communication; transmitting, to the power receiver, a capability packet including power transmission capability information; receiving, from the power receiver, a renegotiation packet requesting to proceed to a renegotiation phase; transmitting, to the power receiver in response to the renegotiation packet, an acknowledgement (ACK) response to enter the renegotiation phase; receiving, from the power receiver in the renegotiation phase, a first specific request packet including information for a guaranteed power level requested by the power receiver; transmitting, to the power receiver in response to the first specific request packet in the renegotiation phase, an ACK response to accept the guaranteed power level; receiving, from the power receiver in the renegotiation phase, a second specific request packet requesting the end of the renegotiation phase; and transmitting, to the power receiver in response to the second specific request packet, an ACK response to end the renegotiation phase.
Claim 1:
A method for transmitting wireless power by a power transmitter, the method comprising: performing a digital ping and receiving a response from a power receiver; acquiring configuration information of the power receiver and generating a power transfer contract with the power receiver by using the configuration information; transmitting power to the power receiver based on the power transfer contract; transmitting, to the power receiver, indication information for initiating communication with the power receiver, receiving, from the power receiver, a response packet for granting the communication; transmitting, to the power receiver, a capability packet including power transmission capability information; receiving, from the power receiver, a renegotiation packet requesting to proceed to a renegotiation phase; transmitting, to the power receiver in response to the renegotiation packet, an acknowledgement (ACK) response to enter the renegotiation phase; receiving, from the power receiver in the renegotiation phase, a first specific request packet including information for a guaranteed power level requested by the power receiver; transmitting, to the power receiver in response to the first specific request packet in the renegotiation phase, an ACK response to accept the guaranteed power level; receiving, from the power receiver in the renegotiation phase, a second specific request packet requesting the end of the renegotiation phase; and transmitting, to the power receiver in response to the second specific request packet, an ACK response to end the renegotiation phase.
Claim 2:
The method of claim 1, further comprising: receiving a received power packet from the power receiver, wherein the indication information is transmitted to the power receiver in response to the received power packet.
Claim 2:
The method of claim 1, further comprising: receiving a received power packet from the power receiver, wherein the indication information is transmitted to the power receiver in response to the received power packet.
Claim 3:
The method of claim 1, wherein the indication information is a bit pattern having an 8-bit size.
Claim 3:
The method of claim 1, wherein the indication information is a bit pattern having an 8-bit size.
Claim 4:
The method of claim 1, wherein the power transfer contract is updated based on the guaranteed power level in the renegotiation phase.
Claim 4:
The method of claim 1, wherein the power transfer contract is updated based on the guaranteed power level in the renegotiation phase.
Claim 5:
The method of claim 4, further comprising: transmitting power to the power receiver, after the renegotiation phase is ended, based on the updated power transfer contract.
Claim 5:
The method of claim 4, further comprising: transmitting power to the power receiver, after the renegotiation phase is ended, based on the updated power transfer contract.
Claim 6:
A power transmitter comprising: a power converter configured to transmit wireless power to a power receiver; and a controller configured to control communication and power transfer with the power receiver, wherein the controller is further configured to: detect an object on an interface surface of the power transmitter; perform digital ping and receiving a response from a power receiver; acquire configuration information of the power receiver and generating a power transfer contract with the power receiver by using the configuration information; transmit power to the power receiver based on the power transfer contract; transmit indication information for initiating communication with the power receiver to the power receiver; receive, from the power receiver, a response packet for granting the communication; transmit, to the power receiver, a capability packet including power transmission capability information; receive, from the power receiver, a renegotiation packet requesting to proceed to a renegotiation phase; transmit, to the power receiver in response to the renegotiation packet, an acknowledgement (ACK) response to enter the renegotiation phase; receive, from the power receiver in the renegotiation phase, a first specific request packet including information for a guaranteed power level requested by the power receiver; transmit, to the power receiver in response to the first specific request packet in the renegotiation phase, an ACK response to accept the guaranteed power level; receive, from the power receiver in the renegotiation phase, a second specific request packet requesting the end of the renegotiation phase; and transmit, to the power receiver in response to the second specific request packet, an ACK response to end the renegotiation phase.
Claim 6:
A power transmitter comprising: a power converter configured to transmit wireless power to a power receiver; and a controller configured to control communication and power transfer with the power receiver, wherein the controller is further configured to: perform digital ping and receiving a response from a power receiver; acquire configuration information of the power receiver and generating a power transfer contract with the power receiver by using the configuration information; transmit power to the power receiver based on the power transfer contract; transmit indication information for initiating communication with the power receiver to the power receiver; receive, from the power receiver, a response packet for granting the communication; transmit, to the power receiver, a capability packet including power transmission capability information; receive, from the power receiver, a renegotiation packet requesting to proceed to a renegotiation phase; transmit, to the power receiver in response to the renegotiation packet, an acknowledgement (ACK) response to enter the renegotiation phase; receive, from the power receiver in the renegotiation phase, a first specific request packet including information for a guaranteed power level requested by the power receiver; transmit, to the power receiver in response to the first specific request packet in the renegotiation phase, an ACK response to accept the guaranteed power level; receive, from the power receiver in the renegotiation phase, a second specific request packet requesting the end of the renegotiation phase; and transmit, to the power receiver in response to the second specific request packet, an ACK response to end the renegotiation phase.
Claim 7:
The power transmitter of claim 6, wherein the controller is further configured to receive a received power packet from the power receiver, wherein the indication information is transmitted to the power receiver in response to the received power packet.
Claim 7:
The power transmitter of claim 6, wherein the controller is further configured to receive a received power packet from the power receiver, wherein the indication information is transmitted to the power receiver in response to the received power packet.
Claim 8:
The power transmitter of claim 6, wherein the indication information is a bit pattern having an 8-bit size.
Claim 8:
The power transmitter of claim 6, wherein the indication information is a bit pattern having an 8-bit size.
Claim 9:
The power transmitter of claim 6, wherein the power transfer contract is updated based on the guaranteed power level in the renegotiation phase.
Claim 9:
The power transmitter of claim 6, wherein the power transfer contract is updated based on the guaranteed power level in the renegotiation phase.
Claim 10:
The power transmitter of claim 9, wherein the controller is further configured to transmit power to the power receiver, after the renegotiation phase is ended, based on the updated power transfer contract.
Claim 10:
The power transmitter of claim 9, wherein the controller is further configured to transmit power to the power receiver, after the renegotiation phase is ended, based on the updated power transfer contract.
Claim 11:
A method for receiving wireless power by a power receiver, the method comprising: detecting execution of a digital ping of a power transmitter, and transmitting a response to the detected digital ping; transmitting configuration information of the power receiver, and establishing a power transfer contract with the power transmitter based on the configuration information; receiving power from the power transmitter based on the power transfer contract; receiving, from the power transmitter, indication information for initiating communication with the power receiver; transmitting, to the power transmitter, a response packet for granting the communication; receiving, from the power transmitter, a capability packet including power transmission capability information; transmitting, to the power transmitter, a renegotiation packet requesting to proceed to a renegotiation phase; receiving, from the power transmitter in response to the renegotiation packet, an acknowledgement (ACK) response to enter the renegotiation phase; transmitting, to the power transmitter in the renegotiation phase, a first specific request packet including information for a guaranteed power level requested by the power receiver; receiving, from the power transmitter in response to the first specific request packet in the renegotiation phase, an ACK response to accept the guaranteed power level; transmitting, to the power transmitter in the renegotiation phase, a second specific request packet requesting the end of the renegotiation phase; and receiving, from the power transmitter in response to the second specific request packet, an ACK response to end the renegotiation phase.
Claim 11:
A method for receiving wireless power by a power receiver, the method comprising: detecting execution of a digital ping of a power transmitter, and transmitting a response to the detected digital ping; transmitting configuration information of the power receiver, and establishing a power transfer contract with the power transmitter based on the configuration information; receiving power from the power transmitter based on the power transfer contract; receiving, from the power transmitter, indication information for initiating communication with the power receiver; transmitting, to the power transmitter, a response packet for granting the communication; receiving, from the power transmitter, a capability packet including power transmission capability information; transmitting, to the power transmitter, a renegotiation packet requesting to proceed to a renegotiation phase; receiving, from the power transmitter in response to the renegotiation packet, an acknowledgement (ACK) response to enter the renegotiation phase; transmitting, to the power transmitter in the renegotiation phase, a first specific request packet including information for a guaranteed power level requested by the power receiver; receiving, from the power transmitter in response to the first specific request packet in the renegotiation phase, an ACK response to accept the guaranteed power level; transmitting, to the power transmitter in the renegotiation phase, a second specific request packet requesting the end of the renegotiation phase; and receiving, from the power transmitter in response to the second specific request packet, an ACK response to end the renegotiation phase.
Claim 12:
The method of claim 11, further comprising: transmitting a received power packet to the power transmitter, wherein the indication information is received from the power transmitter in response to the received power packet.
Claim 12:
The method of claim 11, further comprising: transmitting a received power packet to the power transmitter, wherein the indication information is received from the power transmitter in response to the received power packet.
Claim 13:
The method of claim 11, wherein the indication information is a bit pattern having an 8-bit size.
Claim 13:
The method of claim 11, wherein the indication information is a bit pattern having an 8-bit size.
Claim 14:
The method of claim 11, wherein the power transfer contract is updated based on the guaranteed power level in the renegotiation phase.
Claim 14:
The method of claim 11, wherein the power transfer contract is updated based on the guaranteed power level in the renegotiation phase.
Claim 15:
The method of claim 14, further comprising: receiving power from the power transmitter, after the renegotiation phase is ended, based on the updated power transfer contract.
Claim 15:
The method of claim 14, further comprising: receiving power from the power transmitter, after the renegotiation phase is ended, based on the updated power transfer contract.
Claim 16:
A power receiver comprising: a power pickup configured to receive wireless power from a power transmitter; and a controller configured to control communication and power reception with the power transmitter, wherein the controller is further configured to: detect execution of digital ping of a power transmitter, and transmit a response to the detected digital ping; transmit configuration information of the power receiver, and establish a power transfer contract with the power transmitter based on the configuration information; receive power from the power transmitter based on the power transfer contract; receive, from the power transmitter, indication information for initiating communication with the power receiver; transmit, to the power transmitter, a response packet for granting the communication; receive, from the power transmitter, a capability packet including power transmission capability information; transmit, to the power transmitter, a renegotiation packet requesting to proceed to a renegotiation phase; receive, from the power transmitter in response to the renegotiation packet, an acknowledgement (ACK) response to enter the renegotiation phase; transmit, to the power transmitter in the renegotiation phase, a first specific request packet including information for a guaranteed power level requested by the power receiver; receive, from the power transmitter in response to the first specific request packet in the renegotiation phase, an ACK response to accept the guaranteed power level; transmit, to the power transmitter in the renegotiation phase, a second specific request packet requesting the end of the renegotiation phase; and receive, from the power transmitter in response to the second specific request packet, an ACK response to end the renegotiation phase.
Claim 16:
A power receiver comprising: a power pickup configured to receive wireless power from a power transmitter; and a controller configured to control communication and power reception with the power transmitter, wherein the controller is further configured to: detect execution of digital ping of a power transmitter, and transmit a response to the detected digital ping; transmit configuration information of the power receiver, and establish a power transfer contract with the power transmitter based on the configuration information; receive power from the power transmitter based on the power transfer contract; receive, from the power transmitter, indication information for initiating communication with the power receiver; transmit, to the power transmitter, a response packet for granting the communication; receive, from the power transmitter, a capability packet including power transmission capability information; transmit, to the power transmitter, a renegotiation packet requesting to proceed to a renegotiation phase; receive, from the power transmitter in response to the renegotiation packet, an acknowledgement (ACK) response to enter the renegotiation phase; transmit, to the power transmitter in the renegotiation phase, a first specific request packet including information for a guaranteed power level requested by the power receiver; receive, from the power transmitter in response to the first specific request packet in the renegotiation phase, an ACK response to accept the guaranteed power level; transmit, to the power transmitter in the renegotiation phase, a second specific request packet requesting the end of the renegotiation phase; and receive, from the power transmitter in response to the second specific request packet, an ACK response to end the renegotiation phase.
Claim 17:
The power receiver of claim 16, wherein the controller is further configured to transmit a received power packet to the power transmitter, wherein the indication information is received from the power transmitter in response to the received power packet.
Claim 17:
The power receiver of claim 16, wherein the controller is further configured to transmit a received power packet to the power transmitter, wherein the indication information is received from the power transmitter in response to the received power packet.
Claim 18:
The power receiver of claim 16, wherein the indication information is a bit pattern having an 8-bit size.
Claim 18:
The power receiver of claim 16, wherein the indication information is a bit pattern having an 8-bit size.
Claim 19:
The power receiver of claim 16, wherein the power transfer contract is updated based on the guaranteed power level in the renegotiation phase.
Claim 19:
The power receiver of claim 16, wherein the power transfer contract is updated based on the guaranteed power level in the renegotiation phase.
Claim 20:
The power receiver of claim 19, wherein the controller is further configured to receive power from the power transmitter, after the renegotiation phase is ended, based on the updated power transfer contract.
Claim 20:
The power receiver of claim 19, wherein the controller is further configured to receive power from the power transmitter, after the renegotiation phase is ended, based on the updated power transfer contract.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        November 9, 2022